decided 1899.]Wills—Due Execution—Evidence of Scrivener’s Experience.—On the issue of due execution of a will, the testimony of an attesting witness who drew the instrument that he has had experience in drawing wills is admissible.Will—Failure of Memory of Witness.—The fact that an attesting witness to a will cannot remember the details of the transaction does not cast a cloud upon the due execution of the instrument established by other direct evidence and circumstances.Will—Competency of Testator—Age and Physical Infirmities.—Evidence of the advanced age of a testator and of his physical infirmities, if they did not impair the operation of his mind in the making of his will, does not establish testamentary incapacity.